Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Wardlaw (US 2010/0216248) fails to teach (a) providing a QMAX device, wherein the QMAX device comprises: a first plate, a second plate, and spacers, wherein: i. the plates are movable relative to each other into different configurations; ii. one or both plates are flexible; iii. each of the plates has, on its respective inner surface, a sample contact area for contacting a liquid sample to be collected; iv. one or both of the plates comprise the spacers that are fixed to a respective plate; v. the spacers have a predetermined substantially uniform height and a predetermined inter-spacer-distance; and vi. at least one of the spacers is inside the sample contact area; (b) collecting a sample by swabbing a surface that holds the sample thereon, wherein the swabbing is performed using a swab, and wherein the swab comprises an absorbent material; (c) when the two plates are in an open configuration, wiping the sample contact area of at least a portion of one or both of the first plate and the second plate with the swab that has the collected sample to transfer at least part of the collected sample onto the first plate, and depositing a testing medium on one or both of the plates, wherein in the open configuration, the two plates are partially or entirely separated apart; (d) after steps (c), bringing the two plates together and pressing the plates into a closed configuration, wherein in the closed configuration: at least part of the deposited testing medium is compressed by the two plates into a layer of uniform .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798